Citation Nr: 1120166	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  06-19 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the military from August 1953 to July 1957.

This appeal to the Board of Veterans' Appeals (Board) is from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which increased the rating for the Veteran's bilateral hearing loss from 0 to 10 percent, effective from December 17, 2004, the date of the claim for an increased rating.  The Veteran has since continued to appeal, requesting an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (A Veteran is presumed to be seeking the highest possible rating, unless he expressly indicates otherwise).  A May 2006 rating decision continued to deny the claim for a higher rating beyond 10 percent.

In January 2009, the Board remanded the claim to the RO, via the Appeals Management Center (AMC), primarily so the AMC might obtain outstanding VA treatment records, which have since been obtained.  The Board is therefore satisfied there was substantial compliance with this remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998) and Dyment v. West, 13 Vet. App. 141, 146- 47 (1999).  In December 2010, the AMC issued a supplemental statement of the case (SSOC) continuing to deny the claim and returned the file to the Board for further appellate review.  

It is also noted that there are indications in the claims file that the issue of entitlement to service connection for tinnitus may be on appeal to the Board.  This is discussed in the REMAND section below.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Following the Board's prior remand, the Veteran's case was recertified on appeal to the Board in January 2011.  Subsequently, the Veteran submitted a private audiological treatment evaluation, dated February 2011, apparently from M.A. of Audibel in Sebring, Florida.  No waiver of AOJ consideration has been submitted regarding this relevant private treatment record.  Indeed, the Veteran submitted a May 2011 statement specifically electing to remand this evidence to the AOJ for review of the additional evidence.  The Board must return this matter for consideration of the additional evidence and issuance of a supplemental statement of the case.  See 38 C.F.R. §§ 19.31, 19.37, 20.1304(c).

Also, the Veteran should undergo another VA compensation examination to reassess the severity of his service-connected bilateral hearing loss, including especially with appropriate findings regarding any associated functional impairment.  The Veteran believes his hearing loss has affected his daily and social life.  Importantly, he reports that he was a preacher for over 40 years, but can no longer function in that job because he cannot hear the individual audience responses, particularly when teaching Bible classes.  See April 2009 statement.  Noteworthy in this regard, VA hearing examination worksheets were revised during the pendency of this appeal to include the effect of a hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Department of Veterans Affairs Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2010); Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  

Because no VA compensation examiner has commented on the specific functional effects of the Veteran's hearing loss disability, an additional examination and opinion addressing these important issues are needed to fairly decide this claim.  Martinak, 21 Vet. App. at 455-56.  The Veteran's most recent VA audiological examination was conducted in August 2008, more than two and a half years ago, and the report does not contain this necessary information.  As an aside, the more recent November 2010 VA compensation opinion by a staff audiologist only addressed the etiology of his tinnitus.  38 C.F.R. §§ 3.327(a), 4.2.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  

The AMC must obtain any potentially outstanding private and VA audiological treatment records.  In support of his claim, the Veteran submitted audiological treatment records from his private treating audiologist, M.A., at Audibel, in Sebring, Florida, dated in February 2009 and February 2011.  He also identified the existence of private treatment records from Professional Hearing Aid Centers, in Sebring, Florida.  It is imperative the AMC obtain any outstanding private audiological evaluation or treatment records from these and other private treating providers.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c)(1) (2010).  

Any outstanding VA treatment records compiled since September 2010 must also be obtained and incorporated into the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  See also 38 U.S.C.A. § 5103A(c)(2) (West 2002); 38 C.F.R. §§ 3.159(c)(2), (c)(3), (e) (2010).  If the AMC learns that no additional records exist, or the attempts to obtain these records are unsuccessful, then the AMC must make an express declaration confirming that further attempts to obtain these additional records would be futile.  The Veteran also should be apprised of this.  Id.

Furthermore, the Veteran describes a long history of hearing loss symptoms that have apparently caused marked interference with his occupation as a preacher.  He maintains that his bilateral hearing loss has allegedly manifested to such severity that it contributed to his retirement as a church minister.  As such, the provisions of 38 C.F.R. § 3.321(b)(1) (2010) should be considered.  An extra-schedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards).  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Lastly, the state of development and adjudication of the Veteran's tinnitus claim is unclear, including the crucial question of whether an appeal for tinnitus has been perfected for consideration by the Board.  Remand action is necessary so that the RO/AMC can clarify the procedural history of the issue of entitlement to service connection for tinnitus, and incorporate all necessary documents into the claims file.  

An appeal to the Board consists of a timely filed notice of disagreement (NOD) in writing and, after a Statement of the Case (SOC) has been furnished, a timely filed Substantive Appeal (e.g., a VA Form 9 or equivalent).  38 C.F.R. § 20.200 (2010).
A substantive appeal consists of a properly completed VA Form 9 or correspondence containing the necessary information.  See 38 C.F.R. § 20.202 (2010).  As a general rule, a substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the SOC to the appellant or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later, to perfect an appeal of any issue adjudicated by the RO.  See 38 U.S.C.A. § 7105(a), (b)(1) (West 2002); 38 C.F.R. § 20.302 (2010).  If an appeal is not perfected within the time specified by the regulation, the RO's determination becomes final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 3.160(d).  Once an RO's decision becomes final, absent submission of new and material evidence, the claim may not be reopened or readjudicated by VA.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156.

Turning now to the procedural history of this particular case.  The VA Appeals Control and Locator System (VACOLS) indicates that an RO's rating decision in September 2008 denied the Veteran's claim for entitlement to service connection for tinnitus, which was followed by a timely notice of disagreement (NOD) in November 2008.  VACOLS also denotes that the RO responded with issuance of a January 2009 statement of the case (SOC), which apparently continued to deny the Veteran's claim.  

However, in an April 2009 statement (VA 21-4138), the Veteran again expressed disagreement with the September 2008 decision on tinnitus.  It appears as though the Veteran also requested a DRO review earlier in 2008.  Additionally, the RO recently undertook development of his tinnitus claim.  The claims file contains a November 2010 VA compensation medical opinion addressing the etiology of his tinnitus.  A December 2010 statement then continues to express the Veteran's ongoing disagreement with the September 2008 rating decision's denial of his tinnitus claim.

As previously noted, the claims file and VACOLS are incomplete and thereby do not establish whether the Veteran subsequently perfected an appeal to the Board by submission of a timely substantive appeal (VA Form 9).  At this time, the Board acknowledges that a timely filed substantive appeal is not a jurisdictional bar to Board review, and it is thus within the Board's discretion to waive the issue of timeliness or to decline exercising jurisdiction over the claim.  See Percy v. Shinseki, 23 Vet. App. 37, 44-46 (2009); see also Gonzalez-Morales v. Principi, 16 Vet. App. 556 (2003) (per curiam order).  However, the United States Court of Appeals for Veterans Claims (Court) has held that the filing of a substantive appeal is not a jurisdictional requirement, that the filing of a timely substantive appeal may be waived, and that where the RO takes actions to indicate that such filing has been waived (for instance by certifying the appeal), the Board has jurisdiction to decide the appeal.  Percy v. Shinseki, 23 Vet. App. 37, 46-47 (2009); Gonzalez-Morales v. Principi, 16 Vet. App. 556, 557-58 (2003).  In this case, the status of a substantive appeal has not been verified and important procedural documents are not of record.  See 38 C.F.R. § 20.202 (2010)).  Thus, additional action is required.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Attempt to obtain any outstanding VA medical records pertaining to the Veteran, especially those dated since September 2010.  If these requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain them would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c)(2) and (e)(1).

2.  Contact the Veteran and ask that he complete and return the necessary authorization (VA Form 21-4142) for VA to obtain any additional medical evaluation or treatment records from M.A. at Audibel, in Sebring, Florida; from Professional Hearing Aid Centers in Sebring, Florida; and any other outstanding private treatment records.  

Additionally, ask the Veteran to assist in obtaining these records by providing the relevant dates of treatment, names of the treating physicians, phone numbers and addresses, or by himself providing these treatment records if, for example, he has them in his personal possession.  If he provides a completed release form authorizing VA to obtain these confidential treatment records, then attempt to obtain them with at least one follow-up request if no reply is received.  See 38 C.F.R. § 3.159(c)(1) (2010).

3.  After completing the requested development in paragraphs #1 and #2, schedule the Veteran for another VA audiological examination to reassess the severity of his bilateral hearing loss disability.  The examiner should review the claims file for this condition's history.  The examiner should identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz, and the resultant average.  A Maryland CNC Test also should be administered to determine speech recognition ability.

Importantly, the examiner must describe the functional effects of the Veteran's bilateral hearing loss disability, including on his occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2009); Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted.

4.  Associate with the claims file all documents in the RO/AMC's possession that are pertinent and relevant to the Veteran's tinnitus claim.  

5.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.

6.  Readjudicate this hearing loss claim in light of any additional evidence.  Readjudication of the claim must include consideration under 38 C.F.R. § 3.321(b)(1) and if appropriate, referral to the Under Secretary for Benefits or the Director of Compensation and Pension Service.  If this claim is not granted to the Veteran's satisfaction, send him a supplemental statement of the case (SSOC) and give him an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

After completing the requested development in paragraph #4 & #5, determine whether the Veteran has perfected an appeal to the Board for entitlement to service connection for tinnitus.  And if so, issue to him a SSOC and give him an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.  If not, address any issue of timeliness in the filing of the substantive appeal on his tinnitus claim.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


